
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.48


Free Translation

Journal N°16,102-2010


IRREVOCABLE COMMERCIAL COMMISSION

AMONG

ROYAL GOLD, INC. ET AL.

AND

HSBC BANK USA, NATIONAL ASSOCIATION


        In Santiago, Republic of Chile, on May 7, 2010, before me, RENÉ
BENAVENTE CASH, attorney, Notary Public, Regular Notary of the Forty-Fifth
Notarial Office of Santiago, domiciled in this city at Huérfanos 979, 7th floor,
there appear: Mr. ANTONIO JOSE CUSSEN MACKENNA, Chilean, married, commercial
engineer, national identity card number 5,071,481-0, on behalf of, as shall be
evidenced, ROYAL GOLD, INC., a company incorporated and existing under the laws
of the State of Delaware, United States of America, taxpayer identification
number 59,127,280-2, and HIGH DESERT MINERAL RESOURCES, INC., a company
incorporated and existing under the laws of the State of Delaware, United States
of America, taxpayer identification number 59,127,290-K, for these purposes all
of them domiciled at Avda. Andrés Bello N° 2711, 16th Floor, borough of Las
Condes, Santiago, on the one hand; and as the other, JOSE FRANCISCO SANCHEZ
DROUILLY, Chilean, married, attorney, national identity card number 6.866.519-1,
and HUGO SEBASTIAN PRIETO ROJAS, Chilean, single, attorney, national identity
card number 11.947.423-K, both on behalf, as shall be evidenced, "HSBC BANK USA,
NATIONAL ASSOCIATION", a bank incorporated and existing according to the laws of
the United States of America, hereinafter indistinctively also called the
"Agent", acting pro se and on behalf of the "Lenders" defined in Section One
below, all domiciled, for these purposes, at Magdalena 140, 20th floor, borough
of Las Condes, Santiago, the appearing parties of legal age, who I know for
having evidenced their identities with the aforesaid identity cards, state:

FIRST:    BACKGROUND

        One. One.    On January 20, 2010, a Term Loan Facility Agreement (the
"Term Loan Facility Agreement") was signed in the English language among ROYAL
GOLD, INC., a United States company, as borrower, hereinafter indistinctively
the "Main Borrower", ROYAL GOLD CHILE LIMITADA, a Chilean company, and RGLD GOLD
CANADA, INC, and HIGH DESERT MINERAL RESOURCES, INC., foreign companies, as
guarantors (hereinafter indistinctively the "Guarantors") or together with the
Main Borrower, the "Credit Parties"; HSBC BANK USA, NATIONAL ASSOCIATION and THE
BANK OF NOVA SCOTIA, as lenders and together with other lenders that eventually
acquire that status under the Term Loan Facility Agreement, indistinctively
called the "Lenders", and also as an administrative agent on behalf of all
Lenders ("Administrative Agent"), and HSBC SECURITIES (USA) INC., as sole lead
arranger (Sole Lead Arranger), hereinafter indistinctively the "Sole Lead
Arranger". Pursuant to the Term Loan Facility Agreement, both this instrument as
well as the notes and several other instruments relating to the Term Loan
Facility Agreement are included in the definition of Credit Documents,
hereinafter the "Credit Documents". The Term Loan Facility Agreement was
subsequently amended on March 26, 2010, by way of an instrument executed in the
English language named "Amended and Restated Term Loan Facility Agreement". For
the purposes of this instrument, the term "Term Loan Facility Agreement" shall
hereinafter refer to the "Amended and Restated Term Loan Facility Agreement",
and also include all amendments, supplements and/or restated texts that have
been executed in the past or that may be executed in the future with respect to
such instrument.

        One. Two.    Under the Term Loan Facility Agreement, the Lenders granted
a loan to the Main Borrower for one hundred thirty million United States
dollars, hereinafter the "Loan", which should be

--------------------------------------------------------------------------------




used by the Main Borrower and RG Exchangeco, Inc., its subsidiary, to acquire
all shares in INTERNATIONAL ROYALTY CORPORATION, a Canadian company. The funds
from the Loan must be made available to the Main Borrower after all conditions
established in Article V of the Term Loan Facility Agreement have been met.

        One. Three.    The Credit Documents contain several obligations owed to
each of the Lenders and the Agent, all included in the definition of
"Obligations" as defined in the Term Loan Facility Agreement, enforceable
against the Main Borrower and the other Credit Parties. Such obligations will be
hereinafter called the "Obligations" and they include, for example, the payment
of principal, interest, expenses, expenditures, reimbursements and indemnity
obligations as well as all other amounts and fulfillment of all other
obligations assumed, such as, merely by way of example and not limitation: (i)
The "Affirmative Covenants" set down in Article VI of the Term Loan Facility
Agreement, whereby the Credit Parties promised to complete several actions
during the terms of the Obligations, including those indicated in Section 6.16,
consisting of executing a series of collateral agreements defined in the Term
Loan Facility Agreement as the "Chilean Security Documents", hereinafter the
"Chilean Security", which include: (a) the pledge on equity interests in ROYAL
GOLD CHILE LIMITADA by the partners therein, as executed in the public deed
signed on the date herewith before the attesting notary; (b) the pledge on
royalty rights or royalties held by ROYAL GOLD CHILE LIMITADA regarding the
mining projects known as Pascua-Lama, El Toqui and Andacollo, all included in
the definition of "Material Royalties" as defined in the Term Loan Facility
Agreement; (c) a public deed of surety and joint and several co-debt; and
(d) any other security associated or related to the foregoing. The Chilean
Security must be executed in terms formally and substantively acceptable to the
Agent no later than May 28, 2010, and any notice in regard thereto must also be
delivered no later than June 28, 2010. A legal opinion of the counsel to ROYAL
GOLD CHILE LIMITADA must also be delivered in this latter period of time on the
signature and perfecting of the aforesaid Material Royalties pledges; (ii) The
"Negative Covenants" assumed by the Credit Parties in Article VII of the Term
Loan Facility Agreement; (iii) The "Guaranty" granted according to Article XI of
the Term Loan Facility Agreement by which each Guarantor undertook
unconditionally and irrevocably to be the surety and joint and several co-debtor
of full and timely payment of any and all of the Obligations, either at original
maturity or upon acceleration.

        One. Four.    The Term Loan Facility Agreement is subject to the laws of
the State of New York, United States of America, and the parties thereto have
submitted the resolution of any dispute, claim, action or procedure that may
arise in relation to the Term Loan Facility Agreement to the jurisdiction of the
State or Federal Courts sitting in New York City, State of New York, United
States of America.

SECOND:    COMMISSION AND SPECIAL POWER OF ATTORNEY FROM PRINCIPALS

        Two. One.    As stated in the preceding clause, in order to guarantee
the full, complete and timely compliance of the Obligations, ROYAL GOLD, INC.
and HIGH DESERT MINERAL RESOURCES, INC. established in favor of the Agent a
commercial pledge (hereinafter the Pledge) on their respective equity interests
in ROYAL GOLD CHILE LIMITADA, a limited liability company duly incorporated and
in good standing in accordance with the laws of the Republic of Chile, taxpayer
identification number 76.763.240-1, incorporated by public deed executed on
January 11, 2007 in the Santiago Notarial Office of Mr. Raúl Undurraga Lazo. An
abstract of such deed was published in the Official Gazette on February 9, 2007
and registered on page 5752, number 4347, of the 2007 Commercial Registry of
Santiago. It is hereinafter called the Company. Furthermore, a second transitory
article was added to the by-laws of the Company by deed executed on the date
herewith before the attesting notary which stipulated that if, as a consequence
of an Event of Default as defined in the Term Loan Facility Agreement, the
Lenders or Agent foreclose the pledge or file any other procedure, the outcome
of which signifies that the equity interests in the Company will be auctioned
publicly, ROYAL GOLD, INC. and HIGH DESERT MINERAL RESOURCES, INC. hereby grant
their unconditional and irrevocable prior authorization pursuant to
Article 404.3 of the Commercial Code or whatever article succeeds or replaces it
and, therefore, their consent to the foreclosure of the Pledge according to the
applicable legal procedures; and that the awardees of the respective equity

--------------------------------------------------------------------------------



interests in the Company will become partners therein and substitute for them in
the performance of the functions corresponding thereto in the management of the
Company. Both ROYAL GOLD, INC. as well as HIGH DESERT MINERAL RESOURCES, INC.
undertook to sign the corresponding deeds of assignment of equity interests and
amendment of by-laws.

        Two. Two.    The parties, on behalf of ROYAL GOLD, INC. and HIGH DESERT
MINERAL RESOURCES, INC., hereinafter called the "Principals", under due
authorization hereby confer an irrevocable commercial commission or power of
attorney in order to facilitate execution of the deeds of assignments of
interests indicated in Section Two. One above, and they grant a special power of
attorney, but as broad as necessary by law, to the Agent in order for the Agent,
acting through its duly empowered attorneys or representatives or through the
persons it designates to such end, and in the name and on behalf thereof, to be
able to sign the public deeds of assignment of interests and amendment of
by-laws of the Company in order to reflect the assignment and transfer of the
equity interests in the Company owned by each of the Principals because of the
foreclosure of the Pledge, according to the procedure in Decree Law 776 of
December 19, 1925 or the applicable rules of law. The exact text of the deeds of
by-law amendment will be determined by the court intervening in the involuntary
sale of the corporate interests or, in absence thereof, by the Agent, in which
case it may not extend to other aspects except those strictly necessary to
perfect the valid transfer of the corporate interests to the awardees thereof.
This commercial commission will include and extend to any corporate interests,
actions or other equity rights substituting or replacing the equity interests in
the Company, either by merger, division, transformation or any other form of
restructuring of the Company or for another reason.

        Two. Three    Each Principal expressly declares that given the nature of
this commission, it hereby releases the attorney from the obligation to render
an account and further accepts and assumes that the Agent shall have no
liability of any type if all or part thereof cannot be completed thereby for any
cause or reason, and it hereby releases the Agent from any such liability. It is
further stipulated that any default by a Principal on the obligations assumed
herein at any time whatsoever shall entitle the Agent to resign, ipso facto and
immediately, all or part of the requested commissions, as the agent deems
pertinent, without any type of liability, which each Principal hereby accepts,
notwithstanding giving written notice to the Principals about the resignation.

THIRD:    IRREVOCABLE NATURE OF THE COMMISSION

        The commission granted herein by each Principal is entirely irrevocable
according to Article 241 of the Commercial Code until the obligations secured by
the Pledge have been completely fulfilled because it has been agreed to be to
the benefit of the mutual interests of the Principals and the Agent, as the
representative of the Lenders. The commission may only terminate by resignation
of the attorney having notified by certified letter to each Principal 30 days in
advance of the date when the resignation is to take effect or by extinguishment
of the Pledge and by the extinguishment of the guaranteed Obligations.

FOURTH:    NO FEE

        The commission agent shall not receive any fee from the Principals for
fulfilling the commissions established in this deed and it shall be liable for
ordinary negligence. All expenses, notarial fees, taxes and disbursements
accruing or arising out of performance of these commissions shall be the
exclusive expense of the Principals, in proportion to their equity interests in
the Company.

FIFTH:    ACCEPTANCE OF THE COMMISSION

        The Agent hereby expressly accepts the commission and special power of
attorney set down herein in the terms indicated above, in the name and on behalf
of each of the Principals, and promises to fulfill it faithfully.

--------------------------------------------------------------------------------



SIXTH:    PROCESS AGENT

        Each of the Principals grants a special, irrevocable power of attorney
to Sergio Orrego Flory, Chilean, married, lawyer, national identity card
number 7,051,727-2 and to María Elena Dörr Bulnes Chilean, single, lawyer,
national identity card number 8,459,196-3, in order for any one thereof, acting
indistinctively and separately, to receive on their behalf judicial and/or
extrajudicial notifications and requests in any action, procedure or lawsuit
relating to the contract set down in this deed and the secured obligations,
regardless of the procedure applicable or the court or authority entrusted with
the hearing thereof. Therefore, upon notification or request to the
attorney-in-fact, the Principal shall be deemed validly served in such action,
procedure or lawsuit. In exercising this irrevocable power of attorney, the
attorneys-in-fact shall be amply empowered to represent each of the Principals
judicially, which includes receiving any type of notification, answering claims
and acting with the judicial powers contained in both subparagraphs of Article
Seventh of the Code of Civil Procedure, which are deemed expressly stated. Each
of the Principals expressly represents that the power of attorney set down in
this clause is irrevocable in the terms of Article 241 of the Commercial Code
because the execution thereof is of interest to the Lenders. Present in this act
are Sergio Orrego Flory and Maria Elena Dörr Bulnes, both domiciled, for these
purposes, in this city at Avda. Andrés Bello 2711, 16th floor, borough of Las
Condes, of legal age, who evidenced their identity by the aforesaid identity
cards and declare that they accept the power of attorney granted thereto in this
Section and promise not to resign it without written consent of the Agent.

SEVENTH:    NO LIMITATION

        The agreement set down herein shall not be considered under any
circumstances to be an amendment, substitution or limitation of the rights
granted to the Lenders under the Term Loan Facility Agreement.

EIGHTH:    FURTHER COMMITMENTS

        Each of the Principals undertakes to make the representations and carry
out all such actions in time and form at the expense thereof that the Agent may
reasonably request or consider it necessary to allow the Agent to exercise this
power of attorney adequately. To such end, each Principal undertakes to execute
all such instruments, documents and contracts, obtain all consents, approvals
and other authorizations necessary to create the power of attorney granted
herein legally and validly, without committing a contractual or legal default,
and undertakes to give all notices and instructions that the Agent may consider
necessary.

NINTH:    DOMICILE

        For all legal purposes derived from this deed, each of the Principals
elects its domicile as Santiago and submits to the jurisdiction of the ordinary
courts of justice sitting and with venue in the borough of Santiago, Chile. This
power of attorney is governed by the laws and other regulations and provisions
in effect in the Republic of Chile.

TENTH:    EXPENSES; SUPPLEMENTAL DEEDS

        The expenses, taxes, notarial and registration fees relating to the
execution or registration of this deed as well as those resulting from
supplemental public deeds that might have to be executed in order to clarify,
rectify or amend this deed, will be paid by the Principals and each thereof
grants a special and irrevocable power of attorney to Sergio Orrego Flory and
María Elena Dörr Bulnes in order for any one thereof, acting with a
representative of the Agent on behalf thereof, to be able to draft any text
necessary to correct this public deed and attain the full effectiveness hereof.
In use of their attributions, the representatives may correct and rectify the
contents of this deed, the identification of the parties and/or the Company, or
complete the data necessary for perfection of the agreements stipulated by the
parties. Similarly, the representatives are empowered to execute those texts to
public deed and register them in the respective registries together with this
deed.

--------------------------------------------------------------------------------



ELEVENTH:    HEADINGS

        The headings and titles contained in this deed have been placed for
convenience and reference only and do not amend or interpret the intention of
the parties in any way nor affect any of the stipulations herein.

        AUTHORITIES.    The authority of Antonio José Cussen Mackenna to
represent ROYAL GOLD, INC. is set down in the power of attorney granted in
Denver, Colorado, United States of America, on March 31, 2010 which, after due
legalization, was filed on April 9, 2010 with the Notary of Santiago of
Mr. Andrés Rubio Flores. The authority of Antonio Cussen Mackenna to represent
HIGH DESERT MINERAL RESOURCES, INC. is set down in the power of attorney granted
in Denver, Colorado, United States of America, on March 31, 2010 which, after
due legalization, was filed on April 9, 2010 with the Notary of Santiago of
Mr. Andrés Rubio Flores. The authority of José Francisco Sanchez Drouilly and
Hugo Sebastián Prieto Rojas to represent HSBC BANK USA, NATIONAL ASSOCIATION, is
set down in the power of attorney granted in New York on April 8, 2010 which,
after due legalization, was filed on April 19, 2010 in the Santiago Notary of
Mr. René Benavente Cash. The authorities are not inserted, at the request of the
parties, as they are known to the parties and to the attesting Notary. In
witness whereof, the parties sign after reading, together with the attesting
Notary. I issued a copy. I attest.

    /s/ Antonio Jose Cussen MacKenna


--------------------------------------------------------------------------------

ANTONIO JOSÉ CUSSEN MACKENNA
for ROYAL GOLD, INC.
 
 
/s/ Antonio Jose Cussen MacKenna


--------------------------------------------------------------------------------

ANTONIO JOSÉ CUSSEN MACKENNA]
for HIGH DESERT MINERAL RESOURCES, INC.
 
 
/s/ Jose Francisco Sanchez Drouilly


--------------------------------------------------------------------------------

JOSE FRANCISCO SANCHEZ DROUILLY
for HSBC BANK USA, NATIONAL ASSOCIATION
 
 
/s/ Hugo Sebastian Prieto Rojas


--------------------------------------------------------------------------------

HUGO SEBASTIAN PRIETO ROJAS
for HSBC BANK USA, NATIONAL ASSOCIATION

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.48



IRREVOCABLE COMMERCIAL COMMISSION AMONG ROYAL GOLD, INC. ET AL. AND HSBC BANK
USA, NATIONAL ASSOCIATION
